T. O’BRIEN, J., specially concurring: I concur in the result reached by the majority, but believe that the issue of whether restitution constitutes damages under plaintiffs insurance policy ought to he addressed. Notwithstanding the fact that plaintiff has produced no evidence suggesting restitution was actually sought in the criminal battery complaint, I believe restitution imposed for a violation of the Illinois criminal code does not constitute "damages” within the meaning of plaintiff’s insurance policy as a matter of law. Section 5 — 5—6(b) of the Unified Code of Corrections provides: "In fixing the amount of restitution to be paid in cash, *** the court shall assess the actual out-of-pocket expenses, losses, damages, and injuries suffered by the victim, *** provided that in no event shall restitution be ordered to be paid on account of pain and suffering.” 730 ILCS 5/5 — 5—6(b) (West 1994). While "out-of-pocket expenses, losses, damages and injuries suffered by the victim” may suggest some sort of economic loss equal to damages, one must look to the reason for the imposition of an order of restitution. The Unified Code of Corrections (730 ILCS 5/5 — 5—6 (West 1994)) sets forth the circumstances under which a court can order restitution: "In all convictions for offenses in violation of the Criminal Code of 1961 [(720 ILCS 5/1 — 1 et seq. (West 1994))] committed against any person 65 years of age or older in which the person received any injury *** as a result of the criminal act of the defendant, *** the court shall order restitution as provided in this Section. In all other cases the court shall at the sentence hearing determine whether restitution is an appropriate sentence to be imposed on each defendant convicted of an offense.” (Emphasis added.) As previously noted, the statute authorizes, when appropriate, restitution as a result of convictions for offenses. It further speaks in terms of determining at the sentencing hearing whether restitution is an appropriate sentence to be imposed on each defendant convicted of an offense. When the foregoing language is read together, I believe it demonstrates a legislative intent to make restitution a penalty for the commission of a criminal offense and not merely a substitute for civil damages. Words such as "convictions,” "offenses,” and "sentencing hearing” do not connote a forum where the ultimate disposition is meant to be an order for civil damages. Since restitution in the context of the above language connotes a penalty or punishment for a criminal offense, I believe it would be against public policy to either indemnify or defend an insured who was prosecuted for a criminal offense. While no Illinois case precisely addresses the issue that indemnification cannot be had for the performance of a criminal act, the principle is otherwise not the subject of serious dispute. In Shew & Brotherton v. Southern Fire & Casualty Co. (1983), 307 N.C. 438, 298 S.E.2d 380, an insured sought coverage for reimbursement of money he was ordered to pay the county for damage to its property resulting from various traffic charges as well as misdemeanor assault. In denying coverage, the North Carolina Supreme Court held: "As an insurer has no legal obligation to defend a Criminal proceeding brought against an insured arising out of the operation of an automobile causing injury or damages, see 6C J. Apple-man, Insurance Law and Practice § 4431 (Buckley ed. 1979), so no obligation arises from the disposition of the criminal proceeding. Moreover, it is a basic proposition of public policy, requiring no citation of supporting authority, that an insured is not allowed to profit from his own wrongdoing. To require the [insurer defendant company] to reimburse [insured plaintiffs] for the amount ordered as restitution or to hold that the [insurer defendant company] was legally obligated.to pay the amount to [plaintiff/insured?s victim] would be tantamount to condoning insurance against the results and penalties of one’s own criminal acts. This is against public policy. See 1 Couch on Insurance 2d § 1:36 (2d ed. 1959); see also 7 Blashfield Automobile Law and Practice § 291.1 (3d ed. 1966).” 307 N.C. at 444, 298 S.E.2d at 384. In light of the above analysis, I would find that neither a duty to defend nor a duty to indemnify exists under the plaintiff’s policy as a matter of law.